EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 25 November 2020 has been entered.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel R. McClure (Reg. No. 38,962) on 18 February 2021.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, second-to-last line, “the porous pipe” has been replaced by - - the porous pipe laterally surrounds the wafer chuck and - -.

Response to Arguments
Applicant’s arguments, see pp. 7-13, filed 25 November 2020, with respect to all the rejections have been fully considered and are persuasive.  All the rejections have been withdrawn. 

Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant's and Examiner's amendments have overcome the 35 U.S.C. §§ 102 and 103 rejections of the previous office action. Further, the independent claims overcome the prior art since they require that (Claim 1) the porous pipe laterally surrounds the wafer chuck, (Claim 10) a top-view contour of the circle having a diameter greater than a diameter of the wafer chuck, or (Claim 18) a pipe laterally surrounding the wafer chuck in combination with the other claim limitations.
The prior art of record does not disclose this combination of limitations. For example, Chinese Patent No. 203733770 U to Chen discloses wafer chuck 303 and pipe 306, however, Chen does not disclose that (Claim 1) porous pipe 306 laterally surrounds the wafer chuck, (Claim 10) a top-view contour of porous pipe 306 forms a circle having a diameter greater than a diameter of the wafer chuck, or (Claim 18) porous pipe 306 is laterally surrounding the wafer chuck in combination with the other claim limitations. Further, KR20080010650A does not disclose that item 60 has pours/holes as claimed or 20/30 surround the chuck (or greater diameter). Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Gerald McClain/Primary Examiner, Art Unit 3652